Citation Nr: 9930766	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for dependents' educational 
assistance allowance under the provisions of 38 U.S.C.A. 
§ 3501.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  He died on December [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision 
rendered by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility for dependents' educational 
assistance allowance.

The Board observes that the appellant's June 1998 substantive 
appeal (VA Form 9), to the issues herein adjudicated, refers 
to a clear and unmistakable error (CUE) claim concerning a 
July 1950 rating decision, which the RO appears to have 
denied in an April 1998 rating decision.  The Board notes, 
however, that the veteran was not properly notified of this 
denial, nor does it appear that the RO has characterized any 
of the contents of the appellant's June 1998 VA Form 9 to 
constitute a NOD to the CUE claim.  Therefore, the CUE claim 
is hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997; his death 
certificate lists the immediate cause of death being 
carcinomatosis, due to, or as a consequence of, cerebral 
metastases, due to, or as a consequence of, primary small 
cell carcinoma of the lung.




2.  At the time of the veteran's death, service connection 
had been established for: post-traumatic stress disorder 
(hereinafter "PTSD"), rated as 30 percent disabling; lumbar 
spine degenerative disc disease and arthritis (hereinafter 
"lumbar spine disability"), rated as 20 percent disabling; 
shrapnel wound residuals to the head, with a scar to the 
scalp and retained shrapnel in the skull (hereinafter "head 
injury residuals"), rated as 10 percent disabling; and a 
traumatic cataract to the left eye, rated as 10 percent 
disabling. 

3.  There is no medical evidence of a nexus between the 
diseases which caused the veteran's death and his period of 
active military service, nor is there any medical evidence 
showing that the veteran's death was caused by, or was 
substantially or materially contributed to, by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1998).  

2.  The requirements for entitlement to a dependents' 
educational assistance allowance have not been met.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

For the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be well 
grounded, the disability that caused the veteran's death must 
be shown to have been related to the veteran's period of 
service.  There must be competent evidence of a nexus or 
relationship between an in-service injury or disease, or a 
service-connected disability, and the veteran's death.  This 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed Cir.1997).  

The Board first notes that there is no medical evidence of 
record suggesting any link between any of the reported causes 
of death and the veteran's period of military service.  The 
appellant contends in her written statements that the 
veteran's death was caused by, or was substantially or 
materially contributed to, by his service-connected PTSD, 
which caused him to smoke, which, in turn, resulted in the 
lung carcinoma that ultimately metastasized and caused the 
veteran to die.  

Service connection for the veteran's lumbar spine disability 
was established pursuant to a June 1950 rating decision, 
which also assigned a noncompensable disability rating.  In 
August 1997 the RO rendered a rating decision determining the 
following: the veteran's lumbar spine disability rating was 
increased to 20 percent, effective January 1997; service 
connection for PTSD was granted, and a 30 percent disability 
rating was assigned effective January 1997; service 
connection for head injury residuals was granted, and a 10 
percent disability rating was assigned, effective January 
1997.  Pursuant to an April 1998 rating decision, the RO 
granted service connection for a traumatic cataract of the 
left eye, and assigned a 10 percent disability rating. 

VA radiology reports of the brain for the period July 1996 to 
November 1996 show the veteran was suffering from metastatic 
cancer in the brain.  An April 1997 VA radiology report 
revealed an impression of status post partial resection of 
the right lung, probable chronic obstructive lung disease, 
and previous granulomatous disease.

An April 1997 VA brain examination report recounted the 
veteran's history of having lung cancer with metastasis to 
the brain, and that he was receiving chemotherapy.  It was 
also noted that the veteran reported a recent private MRI 
that showed the veteran had a piece of shrapnel in his brain 
from wounds he received in World War II.  The examiner noted 
that the cancer in the veteran's brain had metastasized from 
the lung.  

An April 1997 VA prisoner of war (POW) examination report 
recounted the veteran's history of internment during World 
War II and the more recent history of lung carcinoma with 
metastasis to the brain, being treated by chemotherapy.  It 
was also noted that the veteran reported he had two brothers 
who had lung carcinoma.  The diagnoses included carcinoma of 
the lung by history with discovery of recent metastases.  

An April 1997 VA psychiatric examination report included the 
following diagnoses: PTSD; organic brain syndrome, status 
post chemotherapy; carcinoma of the lung, by history, with 
discovery of recent metastases; history of shrapnel wound to 
the head, with residual metal; and a global assessment of 
functioning score (GAF) of 65/45, current functioning at 
about 55.

In this case, the medical evidence clearly shows the veteran 
died of carcinomatosis, due to, or as a consequence of, 
cerebral metastases, due to, or as a consequence of, primary 
small cell carcinoma of the lung.  The appellant contends 
that the veteran's lung cancer (and therefore, the veteran's 
death) was caused by cigarette smoking that he began due to 
his service-connected PTSD.  The medical evidence of record, 
however, does not demonstrate that the veteran's lung cancer 
was secondary to cigarette smoking.  Indeed, the medical 
history makes no mention of the veteran being a smoker, and 
the April 1997 VA psychiatric examination report did not 
comment on whether the veteran began cigarette smoking as a 
result of his PTSD. Thus, even assuming that the veteran had 
been a smoker, there is no medical evidence demonstrating 
that his cigarette smoking was secondary to PTSD.  

Therefore, the only evidence of record supporting the 
appellant's contentions are her own written statements.  As a 
matter of law, however, the appellant (as a layperson) is not 
competent to offer opinions that the cause of the veteran's 
death was due to a liver or spinal injury.  Such statements 
do not satisfy the medical nexus requirement and cannot, 
therefore, render her claim well grounded.  Espiritu, at 494-
95 (1992).  In other words, the appellant needs to present 
medical evidence that the veteran's death was caused by, or 
substantially or materially contributed to, by his service-
connected PTSD, which caused him to smoke, which, in turn, 
resulted in the lung carcinoma that ultimately metastasized 
to the brain and caused him to die.  By this decision, the 
Board is informing the appellant that competent medical 
evidence of causation is required to render her claim well 
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


II.  Entitlement to Dependents' Educational Assistance

Dependents' educational assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, 
as the appellant has not been granted service connection for 
the cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.


ORDER

A well-grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.

Entitlement to eligibility for dependents' educational 
assistance is denied.   



		
	WARREN W. RICE
	Member, Board of Veterans' Appeals







